Dissenting Opinion.
Biddle, J.
I am constrained to dissent from the opinion of a majority of this court in this case as to the principle of looking to the evidence in aid of an improper instruction to the jury, or to a proper instruction to correct one which is improper, when both are allowed to go to the jury. That the fourth instruction given to the jury in this case is erroneous, can not be doubted. It plainly tells the jury, that if the appellant “ did purposely shoot a gun, loaded with gunpowder and leaden ball, at and against the said Sylvester Cole with the intent .charged,” etc., he may he found guilty as charged in the indictment. To say that purposely shooting a person is criminal, is to deny all right *56of self-defence or other justification. Waybright v. The State, 56 Ind. 122. The shooting must have been unlawfully or feloniously done, as well as purposely, to make it criminal. And this court can not look to the evidence to see whether the shooting was unlawful or felonious or not. To weigh the evidence is the peculiar duty of the jury and not of this court, except where some question upon the evidence is directly presented — not when the propriety of an instruction is the question presented. In the case of Bradley v. The State, 31 Ind. 492, this court holds the following language: “ The defendant is entitled tó a plain, accurate and unquestioned statement of the law from the court. Nothing less than this will satisfy the requirement of the statpte.” Clem v. The State, 31 Ind. 480. No exception is made in this language as to how strong the evidence may or may not be. Clem v. The State, 42 Ind. 420.
It must be held as settled law in this State, that, if an erroneous instruction is given to the jury, it can not be corrected by a proper instruction, unless the erroneous instruction is withdrawn. Aud when two instructions are inconsistent with each other, and are liable to confuse the jury, or leave them in doubt as to the law of the case, the judgment should be reversed. Kirland v. The State, 43 Ind. 146; Summers v. The State, 51 Ind. 201; and authorities supra.
The only healing statute in criminal cases is as follows: “ On an appeal the court must give judgment, without regard to technical errors or defects, or to exceptions which do not affect the substantial rights of the parties.” 2 R. S. 1876, p. 412, sec. 160.
The decisions above cited were made in the face of this statute, and should be held, as it appears to me, to be its true interpretation. It is impossible to say that an erroneous instruction is a mere technical error, that does not affect the substantial rights of the parties, when such in*57struction may have induced the jury to return the verdict against the appellant. This court by looking into the evidence can not say to the contrary. It is not within its province to do so, nor in this case has any such question been presented for its decision.
All the cases cited in the opinion of the majority of the court, except one, were decided under section 580, 2 R. S. 1876, p. 246, of the civil code, and, as I view the question, have no reference to the practice in criminal cases; nor does it seem to me that the remaining case supports the opinion. The law can not be administered with unswerving uniformity, nor justice safely preserved, if so variable an element as seems to be sanctioned by the opinion of the court in this case is permitted to affect its fixed principles.